Citation Nr: 1545751	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disabilities have rendered her unemployable/ unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks TDIU.  She contends that her service-connected disabilities when considered in combination render her unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is currently in receipt of a 70 percent evaluation for a mild cognitive disorder due to a traumatic brain injury (TBI) suffered in service, specifically a June 1994 motor vehicle accident.  She is also in receipt of a noncompensable rating for internal hemorrhoids.  The Veteran therefore meets the minimum evaluation for a schedular TDIU.

The Veteran underwent several VA examinations in October 2009, December 2009, and August 2010.  The examiners concluded that the Veteran's cognitive disorder stemming from her TBI was a distinct condition from her schizophrenia, which they opined was unrelated to the TBI and to service.  Furthermore, the August 2010 examiner opined that it was the Veteran's schizophrenia that made her fully unemployable, and on that basis the Veteran's claim for a TDIU was denied.

While the VA examiners conclude that the Veteran's TBI symptoms are distinct and separate from her schizophrenic symptoms, records from the Veteran's treating psychiatrists indicate that the conditions may mutually affect each other.  For example, in a VA treatment record from May 2014, the Veteran's VA treating psychiatrist stated that the Veteran has a history of chronic emotional illness consistent with possible psychotic disorder with prominent mood symptoms complicated by traumatic brain injury, neurocognitive disorder, and possible seizure disorder.  The psychiatrist opined that given her thought disorder, including disjointed and disorganized thoughts, psychoticism, and neurocognitive symptoms (memory deficiency and slow mental processing), she likely would have difficulty maintaining any type of gainful employment opportunities.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's TBI and associated cognitive disability alone renders her unemployable.  When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Although the VA examiners consider the Veteran's schizophrenia separate and distinct from her TBI, her VA treating psychiatrists view her conditions as interacting and contributing to symptoms of the whole.  The Board finds the opinion of the Veteran's treating psychiatrist more probative than that of the VA examiners, who have spent comparatively little time assessing the Veteran's condition.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether service-connected disabilities have rendered her unemployable/unable to secure and follow a substantially gainful occupation, and a TDIU is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


